DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 and 24-33 are allowed.
The following is a statement of reasons for allowance:  the prior art does not disclose or make obvious an ion trap, filter, guide or analyzer or a collision or reaction cell comprising an RF electrode mechanically coupled to a dielectric material by a plurality of spaced apart separators, wherein the RF electrode comprises a plurality of protruding portions and each of the separators comprise corresponding receptacles such that each protruding portion is received within the corresponding receptacle on coupling the RF electrode to the separators.
In the prior art, Quarmby (US 9,870,906 B1), Whitehouse (US 20050258364 A1) and Grinfeld (GB 2506362 A) and Wright (US 8,507,847 B2) teach an ion guide with an RF electrode coupled to a dielectric material by separators, but not that the RF electrode comprises protruding portions which are received in receptacles on each of the separators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881